Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Derrick Vincent Redd appeals district court orders denying his post-conviction motions for grand jury transcripts, the grand jury concurrence form and a copy of the form recording the examination done on the firearm. We affirm.
Redd failed to show any particularized need for any of the documents. Accordingly, we affirm the district court orders. We deny his motions for a copy of the transcript at Government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.